ACCEPTED
                                                                                               01-13-00805-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          7/31/2015 2:14:58 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                  No. 01-13-00805-CR

                                          In the                            FILED IN
                                   Court of Appeals                  1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                         For the
                                                                     7/31/2015 2:14:58 PM
                                First District of Texas              CHRISTOPHER A. PRINE
                                       At Houston                            Clerk


                               

                                      No. 1875634
                     In the County Criminal Court at Law Number 7
                                 Harris County, Texas

                               

                         RODNEY CARNELL MAYS
                                         Appellant
                                           v.
                            THE STATE OF TEXAS
                                         Appellee

                               

             STATE’S SECOND MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
        1. In the County Criminal Court at Law Number 7 of Harris County, Texas, in The

State of Texas v. Rodney Carnell Mays, cause number 1875634, appellant was convicted of

the misdemeanor offense of assault of a family member.

        2. On September 4, 2013, he was assessed punishment of confinement for 56 days in

the Harris County Jail.

        3. A written notice of appeal was timely filed on September 6, 2013.

        4. The State’s brief is due on July 8, 2015.

        5. An extension of time in which to file the State’s brief is requested until July 27,

2015.

        6. No previous extension has been requested.

        7. The facts relied upon to explain the need for this extension are:

                A legal intern is preparing the brief for the state. Due to the schedule
        and work load for the intern, additional time is needed. It is in the best interest
        of justice to allow an extension of time.

        WHEREFORE, the State prays that this Court will grant an extension of time until

July 31, 2015 in which to file the State’s brief in this case.


                                                                 Respectfully submitted,

                                                                 /s/ Alan Curry

                                                                 ALAN CURRY
                                                                 Assistant District Attorney
                                                                 Harris County, Texas
                                                                 1201 Franklin, Suite 600
                                                                 Houston, Texas 77002
                                                                 (713) 755-5826
                                                                 TBC No. 05263700
                                                                 curry_alan@dao.hctx.net
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on July 31, 2015:

       Daucie Schindler
       Assistant Public Defender
       1201 Franklin, 13th Floor
       Houston, Texas 77002

                                                          /s/ Alan Curry

                                                          ALAN CURRY
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 05263700
                                                          curry_alan@dao.hctx.net

Date: July 31, 2015